JUDGMENT

PER CURIAM.
This appeal was on considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 30, 2002, be affirmed. It is undisputed that although appellee initially misplaced the documents in question, appellee ultimately found the documents and timely submitted them to the appropriate office on behalf of appellant. Accordingly, the district court correctly held that appellant failed to show a legally cognizable injury. See McCord v. Bailey, 636 F.2d 606 (D.C.Cir.1980).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.